Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
This action is responsive to the Amendment filed on 5/9/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach receiving a search query comprising a keyword …identifying, based on the search query, a video file comprising keyframes…determining matching scores for the keyframes… based on a number of content tags associated with … keyframe that match the keyword …accessing a search history of a user associated with the search query, wherein the search history includes an order in which the user entered keywords; and generating, for display, a dynamic preview of a plurality of keyframes associated with highest respective matching scores, wherein the dynamic preview comprises an arrangement of the plurality of keyframes, wherein the dynamic preview includes a collage including a predefined number of thumbnail images, wherein each of the thumbnail images is associated with a respective keyword of a plurality of keywords and a respective keyframe of the plurality of keyframes, and wherein the thumbnail images are arranged in the collage in an order corresponding to the order of the keywords in the search history of the user. 
Although an updated search revealed prior art that teaches receiving a search query comprising a keyword …identifying, based on the search query, a video file comprising keyframes…determining matching scores for the keyframes… based on a number of content tags associated with … keyframe that match the keyword …accessing a user profile of a user associated with the search query, wherein the user profile includes user search history; and generating, for display, a dynamic preview of a plurality of keyframes associated with highest respective matching scores, wherein the dynamic preview comprises an arrangement of the plurality of keyframes, wherein the dynamic preview is based on the user profile and includes a collage including a predefined number of thumbnail images, wherein each of the thumbnail images is associated with a respective keyword of a plurality of keywords and a respective keyframe of the plurality of keyframes,  but is silent regarding a search history includes an order in which the user entered keywords and wherein the thumbnail images are arranged in the collage in an order corresponding to the order of the keywords in the search history of the user.
However the updated search did not reveal any other prior art teaching receiving a search query comprising a keyword …identifying, based on the search query, a video file comprising keyframes…determining matching scores for the keyframes… based on a number of content tags associated with … keyframe that match the keyword …accessing a search history of a user associated with the search query, wherein the search history includes an order in which the user entered keywords; and generating, for display, a dynamic preview of a plurality of keyframes associated with highest respective matching scores, wherein the dynamic preview comprises an arrangement of the plurality of keyframes, wherein the dynamic preview includes a collage including a predefined number of thumbnail images, wherein each of the thumbnail images is associated with a respective keyword of a plurality of keywords and a respective keyframe of the plurality of keyframes, and wherein the thumbnail images are arranged in the collage in an order corresponding to the order of the keywords in the search history of the user.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by J. E. Bryan Gordy (Reg No 71372) telephonically on 6/17/2022, after telephonic discussions on 6/14/2022, 6/15/2022 and 6/17/2022.
	The application has been amended as follows:

Amendments to the Claims:
Replace the entire claim 1 with the following:
1. (Amended) A method in which one or more processing devices perform operations comprising: 
receiving a search query comprising a keyword; 
identifying, based on the search query, a video file comprising keyframes, the keyframes associated with content tags; 
determining matching scores for the keyframes, respectively, wherein a matching score for a keyframe is determined based on a number of content tags associated with the keyframe that match the keyword; 
accessing a search history of a user associated with the search query, wherein the search history includes an order in which the user entered keywords; and 
generating, for display, a dynamic preview of a plurality of keyframes associated with highest respective matching scores, wherein the dynamic preview comprises an arrangement of the plurality of keyframes, wherein the dynamic preview includes a collage including a predefined number of thumbnail images, wherein each of the thumbnail images is associated with a respective keyword of a plurality of keywords and a respective keyframe of the plurality of keyframes, and wherein the thumbnail images are arranged in the collage in an order corresponding to the order of the keywords in the search history of the user.  
Replace the entire claim 11 with the following:
11. (Amended) A system comprising 
a processing device; and 
a non-transitory computer-readable medium communicatively coupled to the processing device and storing program code, 
wherein the processing device is configured for executing the program code and thereby performing operations comprising: 
receiving a search query that includes a keyword; 
identifying, based on the search query, a video file comprising keyframes, the keyframes associated with content tags; 
determining matching scores for the keyframes, respectively, wherein each matching score for a respective keyframe indicates a respective number of content tags associated with the respective keyframe that match the keyword; 
accessing a search history of a user associated with the search query, wherein the search history includes an order in which the user entered keywords; and 
generating, for display, a dynamic preview of a plurality of keyframes associated with highest respective matching scores, wherein the dynamic preview comprises an arrangement of the plurality of keyframes, wherein the dynamic preview includes a collage including a predefined number of thumbnail images, wherein each of the thumbnail images is associated with a respective keyword of a plurality of keywords and a respective keyframe of the plurality of keyframes, and wherein the thumbnail images are arranged in the collage in an order corresponding to the order of the keywords in the search history of the user.  



Replace the entire claim 19 with the following:
19. (Amended) A non-transitory computer-readable medium having program code stored thereon, wherein the program code, when executed by one or more processing devices, performs operations comprising: 
receiving a search query that includes a keyword; 
identifying, based on the search query, a video file comprising keyframes, the keyframes associated with content tags; 
determining matching scores for the keyframes, respectively, wherein each matching score for a respective keyframe indicates a respective number of content tags associated with the respective keyframe that match the keyword; 
accessing a search history of a user associated with the search query, wherein the search history includes an order in which the user entered keywords; Page 5 of 12Application No. 16/591,847
a step for generating a dynamic preview of video content matching the keyword; and 
outputting the dynamic preview, wherein the dynamic preview includes a collage including a predefined number of thumbnail images, wherein each of the thumbnail images is associated with a respective keyword of a plurality of keywords and a respective keyframe of the plurality of keyframes, and wherein the thumbnail images are arranged in the collage in an order corresponding to the order of the keywords in the search history of the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Stoop (US 20180084023 A1) teaches displaying video keyframes based on query keywords and user profile, but is silent regarding an order in user search history.
Chechik (US 20110047163 A1) teaches scoring and displaying video keyframes based video-feature-keyword matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178